Daybreak Oil and Gas, Inc. 601 West Main AveSuite 1012 Spokane, WA99201 Office: (509) 232-7674 Fax: (509) 455-8483 December 23, 2008 Via Edgar United States Securities and Exchange Commission Division of Corporation Finance 100 F Street, N.E. Washington, D.C. 20549-7010 Attention: Karl Hiller Branch Chief Re: Daybreak Oil and Gas, Inc. Form 10-KSB/A for Fiscal Year Ended February 29, 2008 Filed July 14, 2008 Form 10-Q for Fiscal Quarter Ended August 31, 2008 Filed October 15, 2008 Response letter dated September 26, 2008 Supplemental Response letter dated November 5, 2008 Teleconference held November 18, 2008 Teleconference held December 11, 2008 Teleconference held December 15, 2008 File No. 000-50107 Dear Mr.
